DETAILED ACTION
	This office action is in response to the filing of the Applicant Election on 6/6/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 - 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/6/2022.
Applicant's election with traverse of Group II (claims 13 - 19) in the reply filed on 6/6/2022 is acknowledged.  The traversal is on the ground(s) that the inventions set forth in groups I and II are not distinct as claimed.  This is not found persuasive because Applicant gives no reason why this is the case.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Daneman et al. (US 2014/0239353) in view of Chang et al. (US 2019/0002273).
	Regarding claims 13 and 14, Daneman et al. teaches a method of fabricating a sensor device, comprising: bonding first portions of a handle layer 30 to a first side of a device layer 12 (Figure 1J); forming a bonding layer 36 on a first portion of a second side of the device layer 12 (Figure 1M); forming a sacrificial layer 18’ on a second portion of the second side of the device layer 12 (Figure 1L); depositing an anti-stiction coating on the device layer 12 (Figure 1S); and bonding the first portion of the second side of the device layer 12 to a Complementary Metal-Oxide-Semiconductor (CMOS) wafer 40 (Figure 1Q).
	Daneman et al. does not teach removing portions of the anti-stiction coating, resulting in a first remaining portion of the anti-stiction coating.  Chang et al. teaches that an anti-stiction coating 210 (Figure 13) can be applied and then patterned to stay on only certain portions of a device layer 234 to prevent stiction to a bump stop 208 (see also Paragraph 0046).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daneman et al. to include an anti-stiction coating only on the portion of the device layer which interacts with bump stop 46 by removing portions of the anti-stiction coating in the manner taught by Chang et al. since doing so would ensure a sufficient coating for where physical contact may occur while preventing coating where bonding might be necessary.
	Regarding claim 15, Daneman et al. teaches the anti-stiction coating is a Self-Assembled Monolayer (SAM) coating (Paragraph 0030).
	Regarding claim 16, Daneman et al. teaches prior to the depositing the anti-stiction coating, etching the sacrificial layer 18’ to be thinner than a thickness of the bonding layer 36 (Figures 1M and 1N).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to deposit the anti-stiction coating after etching the sacrificial layer 18’ since portions of 12/16’ must be exposed.
	Regarding claim 17, Daneman et al. teaches prior to the bonding first portions of the handle layer 30 to a first side of the device layer 12, forming at least one cavity 33 in the handle layer 30 (Figures 1I and 1J and Paragraph 0024).
	Regarding claim 18, Daneman et al. teaches forming an oxide layer 34 in the handle layer 30 prior to the bonding the first portion of the second side of the device layer 12 (Figure 1I and Paragraph 0024).
Regarding claim 19, Daneman et al. teaches that bonding layer 36 can be germanium or aluminum (Paragraph 0027) and layer 48 on the CMOS wafer is a metal (Paragraph 0028).  Daneman et al. does not teach germanium to aluminum eutectic bonding in the embodiment of Figures 1A - 1S.  Daneman et al. teaches that bonding between a CMOS wafer and a device layer can be eutectic aluminum-germanium bonding (Paragraph 0039).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify bonding layer 36 to be germanium or aluminum and layer 48 to be aluminum or germanium to perform eutectic germanium-aluminum bonding since doing so was well known to bond wafers strongly while providing electrical connection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim et al. (US 2019/0341305, with a common applicant) teaches SAM removal such that the SAM is localized to interact with a bump stop (see Figures 4 - 6).  The present application teaches the patterning of a SAM layer by a method commonly called “lift-off” in the art.  Jing et al. (Cell patterning using molecular vapor deposition of self-assembled monolayers and lift-off technique”, 2010) teaches using a photoresist as a sacrificial layer, patterning the photoresist, depositing a SAM, then removing the photoresist to provide a patterned SAM (see Figures 1a - 1e).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813